Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 1 of 45




                        IN THE UNITED STATES DISTRICT COURT FOR
                               THE DISTRICT OF MINNESOTA


      TIM-MINN, INC., a Minnesota
      Corporation,
                                                        Civil No.:
                                Plaintiff,

              v.

      TIM HORTONS USA, INC. and
      RESTAURANT BRANDS
      INTERNATIONAL, LIMITED
      PARTNERSHIP

                                Defendants.


                                              COMPLAINT

         Plaintiff, Tim-Minn, Inc., (hereinafter “Tim-Minn” or “Plaintiff”) and by and through its

   attorneys, brings this action against Defendants, Tim Hortons, Inc., and Restaurant Brands

   International, Limited Partnership, (collectively, “Defendants”). Plaintiff states and alleges the

   following based upon information and belief after due investigation by the undersigned counsel

   and the personal knowledge of the Plaintiff.

                                     NATURE OF THE ACTION

         1.        Plaintiff brings this action to address and find relief from the false and misleading

  practices and omissions used by Defendants in connection with the sale of the Area Representative

  and Development Agreement (“ARDA”) and Franchise Agreement(s) which they entered into with

  Defendant Tim Hortons USA, Inc. (“THUSA”). In addition, Plaintiff brings this action to address

  serious, material breaches of its agreements with THUSA and its parent, Defendant Restaurant

  Brands International, Limited Partnership (“RBI”) which have caused, and continue to cause,
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 2 of 45




  Plaintiff significant financial and other losses which imperil its ability to operate its businesses on

  an ongoing basis.

         2.      In particular, Plaintiff alleges THUSA provided false and/or misleading financial

  representations to Tim-Minn outside of the confines of their Franchise Disclosure Document

  (“FDD”), which were materially different from the financials provided to the State of Minnesota,

  Commerce Department, in connection with the registration of that FDD under the Minnesota

  Franchise Act (“MFA”) Minn. Stat. § 80C.01 et seq. Plaintiff further alleges the FDD Tim Hortons

  provided to Tim-Minn was missing the complete Item 19 disclosures which were registered with

  the Commerce Department. Critically, THUSA never obtained an executed Item 23 reciept from

  Plaintiff at the time of disclosure, and did not request an executed Item 23 receipt until early

  September, 2015, weeks after THUSA’s agent originally disclosed to Plaintiff the adulterated FDD

  and, importantly, weeks after Plaintiff’s agent had executed an NDA in THUSA’s favor and the

  parties were actively working together on their business relationship in violation of Minnesosate

  and Federal law.

         3.      These false and/or misleading financial representations were used to induce

  Plaintiff into agreeing to develop THUSA’s business in the State of Minnesota, a wholly new

  market for the Tim Hortons franchise system and under which Plaintiff would serve as an area

  developer and franchisee with responsibility for building out the territory from zero to more than

  280 stores.

         4.      However, and as will be pled in detail elsewhere herein, THUSA’s financial

  representations were not only violative of the MFA, but also had little to no bearing on the actual

  Minnesota market, such that Plaintiff’s due diligence, which almost totally relied upon the data

  provided by THUSA, was fundamentally undermined.



                                                    2
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 3 of 45




          5.       Losing money and working to maintain a crushing development schedule, Plaintiff

  and THUSA, along with its corporate parent, Restaurant Brands International, LP (“RBI”), entered

  negotiations to amend their master agreement. In so doing, THUSA again violated the MFA by

  including a “General Release” in the amended contract which purported to waive numerous rights

  and claims Plaintiff was entitled to under the MFA. This release was little more than an attempt

  to inoculate THUSA from any claims Plaintiff might have under the original agreement and

  therefore is void and unenforceable.

          6.       Plaintiff further alleges THUSA completed these transactions with the full

  knowledge and, importantly, the assistance of its corporate parent, Defendant Restaurant Brands

  International, LP (“RBI”).

          7.       The false and/or misleading financial representations provided to Plaintiff by

  Defendants caused Plaintiff to invest a substantial amount of money, time, and effort into building

  out the Tim Hortons1 Restaurants brand in Minnesota, but the anticipated income from the venture

  – as represented by THUSA’s financial disclosures, never materialized because those numbers

  were flawed, incomplete, and lacked crucial variables.

          8.       In addition to the foregoing, Plaintiff alleges that THUSA misrepresented material

  facts about its system in its FDD in furtherance of a scheme to purchase and operate franchises,

  and pay franchise-related fees. THUSA exploited its control and overweening economic power in

  order to extract exorbitant and unjustifiable payments from Tim-Minn. As a result, THUSA has

  reaped (and continues to reap) inflated sales and profits while causing substantial, financial harm

  to Plaintiff.




  1
   For the Court’s convenience, the term “Tim Hortons” shall refer to the franchise system owned by Defendants, and
  not Defendant THUSA.

                                                          3
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 4 of 45




         9.      To execute this scheme, THUSA preyed upon an inexperienced franchisee

  interested in partnering with Tim Hortons to bring quality coffee and baked goods products to an

  as-yet-untapped market.        Tim-Minn has no prior experience in franchising or restaurant

  management whatsoever. THUSA used knowingly deceptive statements in its FDD in order to

  obtain Plaintiff’s trust and confidence in a fraudulent effort to build its brand in the United States

  and implement its scheme.

         10.     This matter is about broken promises, unfulfilled contractual expectations and false

  and misleading statements and omissions. Tim-Minn invested millions of dollars in bringing the

  Tim Hortons brand to Minnesota, only to learn too late that THUSA had employed misleading,

  unlawful financial representations to induce its efforts in this State. This lawsuit addresses a

  flawed and deceptive economic model manipulated by those in control of the franchise system for

  their own self-serving gain.

         11.     The Core of this problem is the FDD provided to Plaintiff in 2015: in its Item 8

  disclosures, THUSA advised:

         …you must purchase or lease all products, fixtures, furnishings, building
         components, equipment, décor, signs, Paper goods, containers, cartons, packaging,
         supplies, and smallwares and other utensils, services, including project
         management services, product ingredients, insurance and other items installed in
         used, or sold by the Shop (“Items”) solely from suppliers who have been approved
         by us and all these Items must meet our specifications. We can designate ourselves,
         our affiliates, or a third party as the sole supplier for any Item. … We and our
         affiliates may charge what we consider to be a reasonable mark-up (emphasis
         added) on items sold to you.

         12.     What THUSA did not disclose, and what Plaintiff could not have known at that

  time, was that THUSA was engaged in a predatory practice whereby it charged objectively

  unreasonable markups on dozens – if not hundreds – of necessary items.




                                                    4
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 5 of 45




         13.      THUSA uses mandatory supply relationships it imposed upon Plaintiff (and all its

  franchisees, for that matter) to extract supra-competitive profits from Plaintiff, altogether ignoring

  its legal obligation to limit those markups to a “reasonable” amount. This lie, along with other

  false financial representations detailed elsewhere herein, has damaged Plaintiff and undermined

  its ability to operate its restaurants and territory profitably while simultaneously lining THUSA’s

  pockets.

         14.      In their effort to bilk Plaintiff, THUSA exploits its information advantage in the

  market for the “Items” covered in the disclosure above, and as set forth in the Franchise

  Agreement(s). Through this overwhelming power and control, THUSA has exclusive control over

  not just what Tim-Minn purchase, but also how much it costs Tim-Minn. THUSA has exclusive

  right to compel Plaintiff’s purchase of an estimated 100% of its purchases in order to:

               a. Purchase needed goods and services in quantities far greater than
                  those necessary to meet its operational need;

               b. Force franchisees and developers like Tim-Minn and its subsidiary
                  entities to accept so-called “Drop Shipments” which are unasked for
                  products ordered by THUSA and dropped off for new product
                  launches      and     limited    time   offers    (“LTOs”)     and
                  franchisees/developers are given no choice but to pay for these
                  products; and

               c. Work with THUSA-mandated distributors and pay those
                  distributors excessive prices for goods and services substantially
                  exceeding what Plaintiff would pay in arm’s length transactions due
                  to the altogether unnecessary and entirely unreasonable markups
                  and fees for the alleged “wholesaling” done by the THUSA-
                  controlled providers.

         15.      THUSA makes money in two ways: by selling franchises and collecting recurring

  fees from those franchisees in the form of royalties and other fees, and by selling required Items

  to franchisees at a markup. It is this second manner of producing income which is so egregious,

  because by any objective metric, THUSA’s markups are unreasonable and predatory. More, the


                                                    5
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 6 of 45




  predatory and unreasonable markups on these Items were not only not disclosed by THUSA prior

  to Tim-Minn’s entry into the system, they establish that THUSA’s statements were false and

  misleading as contained in the FDD. Moreover, it is entirely inconsistent with THUSA’s promise

  to keep these markups “reasonable.”

         16.     Finally, Plaintiff alleges THUSA failed to perform its obligations under the parties’

  contracts, hampered Plaintiff’s ability to locate and secure additional restaurant sites, and has

  forced Plaintiff into a position wherein it is in danger of breaching its area development

  responsibilities to THUSA and RBI through no fault of its own.

         17.     To redress these issues, Plaintiff alleges, therefore, that Defendants violated the

  FTC’s Franchise Rule (16 CFR § 436), the Minnesota Franchise Act, and the common law of the

  State of Minnesota. Plaintiff seeks monetary damages, attorney’s fees and costs, and all other such

  relief as the Court may deem equitable and just under the circumstances.

                                   JURISDICTION AND VENUE

         18.     This Court has jurisdiction over the parties and subject matter in this civil action

  pursuant to 28 U.S.C. § 1332(a) in that the parties are citizens of different states and the matter in

  controversy exceeds the sum of $75,000.00, exclusive of interest and costs. The Court has

  supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

         19.     Further, Defendants are subject to the long arm jurisdiction of this Court pursuant

  to inter alia, Minn. Stat. § 80C.21 and Minn. Stat. § 543.19 because Defendants operated,

  conducted, engaged in, and/or carried on a business or business venture within the State of

  Minnesota; committed an act within the State of Minnesota which caused injury to Plaintiff; and/or

  committed an act outside the State of Minnesota which caused injury to Plaintiff within the State

  of Minnesota, the nature of which Minnesota has an interest in. Namely, the Defendants operate



                                                    6
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 7 of 45




  and operated the Tim Hortons franchise system and made the complained-of false and misleading

  financial representations to Plaintiff concerning a franchise to be operated in Minnesota.

          20.     Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2) and Minn.

  Stat. § 542.01 and 542.09 because Defendants are foreign entities who conduct business in

  Minnesota and Plaintiff’s principal place of business is in Minnesota, it conducts business almost

  totally within the jurisdiction of this Court, and the events which give rise to this action are focused

  upon the State of Minnesota. Defendants maintain continuous and systematic contacts with the

  forum State, including but not limited to the efforts of Stephen Goldstein, who at all times relevant

  hereto acted as THUSA and RBI’s agent and representative in Minnesota, such that his conduct is

  attributable to Defendants. Additionally, Plaintiff reasonably believes the choice of venue is not

  a substantial prejudice upon any Defendant.

          21.     For the sake of transparency, the ARDA contains a forum selection and choice of

  law provision favoring the state and federal district courts of the State of Florida and Florida law.

  Plaintiff reasonably believes that, pursuant to Minn. Stat. §80C.21, such provisions are void and

  unenforceable under the stated public policy and laws of the State of Minnesota.

                                                PARTIES

          22.     Plaintiff, Tim-Minn, is an incorporated entity organized under the laws of the State

  of Minnesota with a principal place of business at with a principal place of 5001 American

  Boulevard West, Unit 1040, Bloomington, Hennepin County, Minnesota.Tim-Minn is wholly

  owned by Restaurant Development Partners, Corp. (“RDP”), an Ontario, Canada based entity.

          23.     Before entering into a business relationship with THUSA to build out and create a

  market for Tim Hortons in Minnesota, RDP has no prior experience whatsoever in franchising or

  the restaurant industry on a retail level; it is a property developer and builder in Canada.



                                                     7
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 8 of 45




         24.     Defendant, THUSA, is a Delaware incorporated entity with a principal place of

  business located at 5505 Blue Lagoon Drive, Miami, Florida 33126. THUSA is the franchisor of

  the Tim Hortons quick-service franchise restaurant system.

         25.     Defendant, RBI, is a foreign entity with corporate offices and U.S. headquarters in

  Miami, Florida, located at 5505 Blue Lagoon Drive, Miami, Florida 33126. RBI is the parent

  company of Tim Hortons. RBI’s portfolio also includes the Burger King and Popeye’s Louisiana

  Kitchen franchise systems. RBI was created in 2014 when Burger King merged with Tim Hortons.

  Upon information and belief, RBI operates in the U.S. through a wholly-owned subsidiary,

  Restaurant Brands International US Services, LLC, a Florida limited liability company with its

  principal place of business located at 5505 Blue Lagoon Drive, Miami, Florida 33126.

                                      BACKGROUND FACTS

         A.      Tim Hortons’ Franchise Disclosure Document is Governed by the FTC
                 Franchise Rule

         26.     The Federal Trade Commission has promulgated certain laws requiring the delivery

  to prospective franchisees of a prescribed disclosure document, previously called a UFOC and

  now a FDD, concerning the franchisor, its management, and the material terms and conditions of

  the franchise agreement, among other things, prior to the execution of any agreement by a

  prospective franchisee. This was known as the Franchise Rule, and the Amended Franchise Rule

  became effective as of July 1, 2007. The UFOC was, and the FDD is now, a disclosure format

  accepted by the FTC for conveying such information to prospective franchisees.

         27.     The Franchise Rule requires a franchisor to provide prospective franchisees with

  disclosures that are “accurately, clearly, and concisely stated.” 16 C.F.R. § 436.l (a). Moreover,

  “it is an unfair and deceptive act” for any franchisor to violate a provision of the Franchise Rule.

  16 C.F.R. § 436.1.

                                                   8
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 9 of 45




         28.     The Franchise Rule holds that “it is an unfair and deceptive act or practice...for any

  franchisor” to violate a provision of the Franchise Rule. 16 C.F.R. § 436.1; 15 U.S.C. § 57a (d)

  (3). Furthermore, the MFA, and the rules promulgated thereunder, provide that violations of the

  rules promulgated under the Federal Trade Commission Act are violations of Minnesota law.

         29.     Moreover, under the MFA, unfair and deceptive practices by franchisors with

  respect to the sale of franchises covered by the Act are prohibited. See e.g., Minn. Admin. Rules

  2860.3500, 2860.4400, 2860.4500.

         30.      THUSA has violated federal regulations and Minnesota law insofar as it has

  engaged in deceptive and unfair practices with respect to the disclosures made in its FDD to

  Plaintiff, as well as other conduct to be detailed below.

         B.      The Tim Hortons Story

         31.     Tim Hortons is a well-known quick service coffee shop and bakery in Canada and

  has, over the past several years, made significant inroads into various northern-US markets.

         32.     The Tim Hortons brand was developed in the 1960s by former NHL player Miles

  G. “Tim” Horton with the assistance of his partner, Ron Joyce.

         33.     By 2000, there were two thousand (2,000) “Tim Hortons” cafes in the United States

  and Canada.

         34.     In 2014, Tim Hortons merged with Burger King and formed Restaurant Brands,

  International Limited Partnership, with both franchisors operating under RBI’s umbrella. As part

  of the impetus for the merger, Tim Hortons desired to leverage Burger King’s resources for further,

  international expansion among other needs.

         35.     THUSA is responsible for managing and conducting Tim Hortons’ United States-

  based franchising.



                                                   9
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 10 of 45




                     FACTS GENERALLY APPLICABLE TO ALL COUNTS

          A.      The Initiation of the Business Relationship Between Tim-Minn and THUSA

          36.     On July 23, 2015, Mark Holly (a former employee of Tim Hortons) connected Paul

   Durigon (“Durigon”), Tim-Minn’s principal, with Stephen J. Goldstein (“Goldstein”), former Vice

   President of U.S. Development for THUSA via email. A true and correct copy of this email chain

   is annexed hereto as Exhibit A.

          37.     At the time Goldstein and Durigon were introduced, Tim-Minn did not yet exist,

   and was merely a contemplated entity should talks progress further.

          38.     Goldstein and Durigon mutually expressed interest in working together on

   expanding Tim Hortons in the United States. See, Exhibit A.

          39.     Durigon is also part of the ownership of a Canadian construction company which

   participated in the construction of several Tim Hortsons restaurants across Canada and serves as a

   landlord for a few Canadian Tim Hortons franchisees and was familiar with the brand.

          40.     Durigon was not a sophisticated purchaser of either franchises or area development

   agreements and originally sought a “partnership” with THUSA, as evidenced throughout several

   of the parties’ emails. (as attached hereto)

          41.     On July 27, 2015, Durigon executed a non-disclosure agreement (“NDA”) drafted

   by THUSA. A true and correct copy of this NDA is annexed hereto as Exhibit B.

          42.     The following day, Durigon traveled to Tim Horton’s corporate headquarters in

   Oakville, Ontario to meet with Goldstein regarding opportunities in the United States.

          B.      Goldstein and Durigon Begin Negotiating Terms for The First ARDA

          43.     On August 3, 2015, and subject to the NDA, Goldstein sent five, identical emails

   to Durigon, attaching what was represented to be THUSA’s then-current FDD (dated May 2015),



                                                  10
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 11 of 45




   as well as several, additional documents2, namely:

                    a. A “pitch book;”

                    b. Renderings of two of the restaurant models;

                    c. A combined master Excel spreadsheet called a “Data Pack;”

                    d. A    series   of    illustrative     development   maps   entitled   “Tim   Hortons

                       USA_MinneapolisOpportunity;”

                    e. A rationale behind THUSA’s increased pricing; and

                    f. RBI’s most recent quarterly presentation (earnings releases).

              44.      A true and correct copy of Goldstein’s August 3, 2015 email is annexed hereto as

   Exhibit C.

              45.      Notably, the FDD provided by Goldstein, acting as THUSA’s agent, was missing

   several pages. More specifically, pages 52-68 of the FDD were blank and page 51 was blurred so

   significantly as to be totally obscured. The affected pages effectively scrubbed the Item 19

   disclosures from the FDD. A true and correct copy of the May 2015 FDD provided to Durigon by

   Goldstein on behalf of THUSA is annexed hereto as Exhibit D.

              46.      Conversely, the May 2015 FDD registered with the Minnesota Commerce

   Department, as required by the Minnesota Franchise Act, Minn. Stat. § 80C.02., is complete and

   pages 52-68 are intact and present and page 51 is clear and legible. This document was not

   provided to Tim-Minn. A true and correct copy of the May 2015 FDD registered with the

   Minnesota Commerce Department and downloaded from the CARDS search portal is annexed

   hereto as Exhibit E.




   2
       These documents are protected by the parties’ NDA.

                                                            11
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 12 of 45




            47.   Also on August 3, 2015, in a separate email chain, Goldstein presented three,

   available U.S. markets for Durigon’s consideration: Minneapolis, Michigan, or Cleveland. A true

   and correct copy of this email correspondence is annexed hereto as Exhibit F.

            48.   Durigon requested more information on the Michigan territory and was informed

   by Goldstein that THUSA’s counsel needed to provide input and guidance on what type and the

   amount of information THUSA could reasonably provide. See Exhibit F.

            49.   On August 12, 2015, Durigon and Goldstein met to discuss the potential deal in

   broad terms.

            50.   Roughly two weeks later, in emails exchanged between August 23, 2015 and

   August 24, 2015, Durigon and Goldstein discussed certain parameters of the deal from each side’s

   perspective. A true and correct copy of this email correspondence is annexed hereto as Exhibit G.

            51.   Included in that correspondence were Durigon’s notes on areas to explore as part

   of the deal. A true and correct copy of this document is annexed hereto as Exhibit H.

            52.   On August 26, 2015, Durigon and Goldstein met to discuss Durigon’s notes.

   Thereafter, on August 28, 2015, Durigon received the first draft of the ARDA from Tim Brinkley,

   Vice President & Associate General Counsel for THUSA. A true and correct copy of this

   correspondence is annexed hereto as Exhibit I.

            53.   Brinkley’s email also references an Exclusivity Agreement, which had been

   requested by Durigon. At that time, the document was contemplated but not yet available. See

   Ex. I.

            54.   The following day, and thereafter until August 31, 2015, Goldstein and Durigon

   corresponded regarding the ARDA and putting together a dinner meeting which would also include

   Elias Diaz (“Diaz”), then-president of Tim Hortons. In particular, Goldstein desired to know



                                                    12
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 13 of 45




   which Tim Hortons employees and/or officers Durigon was targeting to bring into his proposed

   venture. A true and correct copy of these email exchanges is annexed hereto as Exhibit J.

              55.     On September 3, 2015, Durigon transmitted initial redlines back to THUSA, crafted

   by Durigon’s attorney, Lawrence P. Swistak (“Swistak”). A true and correct copy of this email

   chain is annexed hereto as Exhibit K.

              56.     By way of reply email, Goldstein remarked for the first time that THUSA had not

   received a signed copy of the FDD’s Item 23 receipt as required by the FTC and Minnesota law.

   See Exhibit K.

              57.     On September 6, 2015, Durigon transmitted his own redlines for the ARDA to

   Goldstein. In the transmitting email, Durigon addressed several issues relating to the burgeoning

   business relationship with THUSA, including his desire to be partners in the endeavor moving

   forward. A true and correct copy of this correspondence is annexed hereto as Exhibit L.

              58.     On September 8, 2015, Goldstein requested a teleconference to discuss Durigon

   and Swistak’s redlines. A true and correct copy of this email correspondence is annexed hereto as

   Exhibit M.

              59.     On September 9, 2015, Durigon and Goldstein spoke via telephone, with Swistak

   on the line, to go over the two sets of redlines sent to THUSA.

              60.     That same day, Goldstein sent an Excel spreadsheet referenced as a “high level

   equity investment requirement for capex.3” See Ex. M.

              61.     Goldstein further noted in his email that “we have you building the full schedule

   for the first year and the majority for the second year. We also put in 1mm4 of minimum cash in

   the assumptions to highlight the total equity need without cash flow generation.” Id.


   3
       Capital Expenditures
   4
       $1 million

                                                     13
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 14 of 45




          62.     On September 10, 2015, Durigon, Goldstein, Diaz, David Blackemore

   (“Blackore”), former President of THUSA, and Felipe Athayde (“Athayde”) former Executive

   Vice President of US Development for Tim Hortons met for dinner in Oakville, Ontario. At that

   dinner meeting, several topics were discussed, including (but not limited to): (1) Durigon’s intent

   to hire Paul Barron (Real Estate), Daran Adair (Operations), and Mark Holly (Vice President of

   Development) from Tim Hortons; and (2) development schedules for the Minnesota buildout.

          63.     Diaz had previously had concerns about operations, but Durigon’s interest in Adair

   assuaged those concerns. However, Diaz was not willing to permit Durigon to hire Holly and

   suggested Blackmore, instead.

          64.     On September 21, 2015, Goldstein emailed Durigon a spreadsheet detailing

   updated quintiles for Tim Hortons Q1 and Q2 2015. A true and correct copy of this email is

   annexed hereto as Exhibit N.

          65.     The following day, September 22, 2015, Durigon attended another meeting with

   Goldstein at Tim Hortons’ Oakville headquarters. Marketing team members attended this meeting

   as well in order to present Tim Hortons’ marketing strategy at a national level.

          66.     On September 27, 2015, Durigon visited the Minnesota market and took detailed

   notes, which were sent to Goldstein the following day, September 28th. A true and correct copy

   of this email is annexed hereto as Exhibit O.

          67.     A true and correct copy of Durigon’s notes are annexed hereto as Exhibit P.

          C.      Negotiations Continue with the Second, Draft ARDA

          68.     On September 27, 2015, Durigon forwards Swistak’s redlines for the revised

   ARDA to Goldstein. In the transmitting email, Durigon explained his position regarding how he

   (and eventually Tim-Minn) would run their business. More specifically, Durigon envisioned a



                                                   14
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 15 of 45




   partnership with THUSA, and therefore requested the ARDA be altered to reflect the freedom of

   Tim-Minn to operate its business free from interference. A true and correct copy of this email is

   annexed hereto as Exhibit Q.

          69.     On September 29, 2015, Durigon forwarded his own redlines to the second ARDA

   draft, and in the transmitting email expressed again the need for more flexibility to operate because

   of the acknowledged lack of familiarity (by both THUSA and Durigon) with the Minnesota market.

   Durigon further highlighted his commitment to the project (as evidenced by $1 million he would

   raise towards franchise fees) and again addressed the buildout schedule, which needed more work.

   A true and correct copy of this correspondence is annexed hereto as Exhibit R.

          70.     In particular, Durigon objected to the covenant – as drafted in the ARDA – that he

   (and his future company) would invest $15 million into the business, but could not distribute

   profits for the first 8 years of the ARDA. Durigon justifiably expressed frustration that THUSA’s

   requirement was not conducive to a fair business relationship. See Exhibit R.

          71.     On October 5, 2015, Daniel Edwards, CFE Director of US Development for Burger

   King (a sister company owned by Defendant RBI) emailed Durigon. Edwards advised that, based

   on Burger King’s experience, construction costs in the Minneapolis market were 5-8% above the

   metrics supplied in the data pack the previous month, depending on location and other site

   conditions. A true and correct copy of this correspondence is annexed hereto as Exhibit S.

          72.     On October 9, 2015, Goldstein provided an Excel file and supplemental maps

   detailing numerous potential infill sites in various counties in the Minneapolis region. A true and

   correct copy of this email correspondence is annexed hereto as Exhibit T.

          73.     Over the next few weeks, the parties continued to negotiate the terms of the ARDA;

   on October 21, 2015 a meeting was convened at Tim Hortons’ headquarters in Oakville to discuss



                                                    15
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 16 of 45




   the ARDA. On October 23, 2015, Durigon received the initial draft of the Exclusivity Agreement.

   The Exclusivity Agreement, in simplest terms, provided that Durigon had the exclusive right to

   the Minnesota ARDA through December 18, 2015 in exchange for $50,000. A true and correct

   copy of the transmitting email is annexed hereto as Exhibit U.

          74.     Goldstein had previously stated THUSA typically did not do exclusivity

   agreements, which delayed the process. In fact, it was made clear to Durigon that Daniel Schwartz,

   RBI’s CEO, had to personally approve the deal to move it forward and that RBI’s general counsel

   had a hand in drafting the Exclusivity Agreement. See Exhibit U.

          75.     On October 27, 2015, Durigon returned his comments on the Exclusivity

   Agreement, noting several provisions were not in line with what had previously agreed upon. A

   true and correct copy of the transmitting email is annexed hereto as Exhibit V.

          76.     By November 5, 2015, a revised, draft ARDA was circulated electronically by Tim

   Brinkley. Durigon, Goldstein, and the attorneys exchanged emails relating to the ARDA and

   Exclusivity Agreement throughout that week, as well as resetting the deadline in the Exclusivity

   Agreement back to accommodate for the delay in finalizing it. A true and correct copy of this

   email correspondence is annexed hereto as Exhibit W.

          77.     On November 8, 2015, Durigon signaled his acceptance of the terms of the

   Exclusivity Agreement, but noted changes remained necessary in the ARDA. A true and correct

   copy of this email correspondence is annexed hereto as Exhibit X.

          78.     On November 12, 2015, Durigon and Athayde exchanged emails relating to

   Durigon’s frustration with the slow progress of completing the Exclusivity Agreement. Durigon

   noted he could not bring the deal to his partners for review until it was complete. Moreover,

   Durigon advised Athayde – and by extension THUSA and RBI – that Deloitte had been retained



                                                  16
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 17 of 45




   to review the Data Pack and other aspects of the deal in order to provide an analysis of the business

   opportunity. Athayde reiterated RBI’s position that it did not favor exclusivity agreements, and

   noted several key stakeholders had to sign off on the deal, including RBI’s CEO and general

   counsel. In response, Durigon suggested pushing back the termination date on the Exclusivity

   Agreement an additional 60 days to sufficient time to conduct due diligence A true and correct

   copy of this email exchange is annexed hereto as Exhibit Y.

          79.     On November 11, 2015, Goldstein sent updated modeling and Data Pack to reflect

   potential pricing increases for the market and its impact on the P&L. Durigon shared the updated

   Data Pack with Deloitte that same day. A true and correct copy of this correspondence is annexed

   hereto as Exhibit Z.

          80.     Tim-Minn LLC was incorporated on November 13, 2015.

          81.     On November 17, 2015 revised, near-final drafts of the ARDA and Exclusivity

   Agreement were circulated. Durigon again demanded an additional 60 days to conduct due

   diligence. A true and correct copy of this email exchange is annexed hereto as Exhibit AA.

          82.     Goldstein and THUSA were aware Deloitte was assisting Tim-Minn with its due

   diligence, as evidenced by their emails on November 21, 2015. A true and correct copy of email

   correspondence from November 21, 2015 is annexed hereto as Exhibit AB.

          83.     By November 27, 2015, Deloitte had returned its initial forecast numbers to

   Durigon, based on the most recent Data Pack. Daniel Wygodny of Deloitte’s Toronto office met

   directly with Goldstein to explain the numbers around that time.

          84.     On November 30, 2015, Durigon and Goldstein exchanged further emails relating

   to the terms of the Exclusivity Agreement. Durigon explicitly states “before we sign the ARDA

   we need a copy of the Franchise Agreement,” to which Goldstein replies (in red text) “OK,



                                                    17
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 18 of 45




   However there will be no changes to the ARDA once we sign the exclusivity agreement.” A true

   and correct copy of this correspondence is annexed hereto as Exhibit AC.

          85.     Durigon and Tim-Minn were shocked by Goldstein’s representation regarding

   THUSA’s unwillingness to negotiate the terms of the Franchise Agreement because Tim-Minn

   and its officers had, since the inception of the relationship, reasonably believed they would have

   an opportunity to negotiate the terms of that documents in the same vein as the ARDA and

   Exclusivity Agreement.

          86.     Despite Durigon’s demand and Goldstein’s agreement to provide the Franchise

   Agreement before executing the ARDA, no Franchise Agreement was provided.

          87.     On December 9, 2015 the fully executed Exclusivity Agreement was fully executed

   and it was ultimately extended, via amendment to February 22, 2016.

          88.     On December 30, 2015, Durigon was provided two, draft registration exemption

   letters by THUSA through Goldstein; Durigon approved the language on January 3, 2016. The

   exemption was ultimately approved by the Minnesota Commerce Department on or about

   February 19, 2016.

          89.     On January 6, 2016, Goldstein told Durigon that the St. Louis Area Developer

   (“AD”) would provide store-level budget figures for his St. Louis locations, but that the P&L for

   the then-existing restaurants was skewed due to overstaffing because the AD was in the process of

   opening up new restaurants and was training the staff. Had the restaurants been at normal staffing

   levels, it was represented the profits would have been higher for those locations.

          90.     Over the next week or so, Goldstein provided additional data to Tim-Minn. For

   example, on January 7, 2016, Goldstein sent over the pro forma numbers from the St. Louis AD.

   A true and correct copy of the transmitting email is annexed hereto as Exhibit AD. On January



                                                   18
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 19 of 45




   13, 2016, Goldstein released average annual value (“AUV”) information for three Designated

   Market Areas (“DMA”). The following day, January 14, 2016, Goldstein provided pricing &

   menu information (“PMIX”) data. This data was keyed to the Detroit, Columbus, and Buffalo

   markets. On January 15, 2016, Goldstein provided sales data from a new St. Louis market store

   which had opened in late June, 2015. The data showed net sales for the location after six months

   of more than $748,000. This was encouraging to Durigon and Tim-Minn.

            91.   On February 19, 2016, Goldstein requested Tim-Minn produce the required $1

   million deposit (contemplated in the ARDA to be used against franchise fees for Tim-Minn’s

   restaurants as they came on line) ahead of schedule, which was contrary to the express terms of

   the ARDA. A true and correct copy of this email correspondence is annexed hereto as Exhibit AE.

            92.   On February 25, 2016, Tim Berkley sent Durigon and Tim-Minn an executed copy

   of the ARDA and Joinder/First Amendment and confirmed receipt of all wired funds. With that,

   all conditions in the agreements were met or waived, and Tim-Minn was ready to close the deal

   and move forward. A true and correct copy of this email correspondence is annexed hereto as

   Exhibit AF.

            93.   The following day, the ARDA was closed and signed and Goldstein introduced

   Durigon to THUSA’s US area developer support team. A true and correct copy of the fully

   executed ARDA is annexed hereto as Exhibit AG.

            94.   Among the terms in the ARDA, Tim-Minn was obligated to open roughly 280 Tim

   Hortons’ restaurants over the lifetime of the agreement on a schedule set forth therein. See Exhibit

   AG.

            95.   This development schedule was ultimately unworkable for the reasons set forth

   below.



                                                   19
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 20 of 45




          D.      The Delay In Receiving And Executing The Franchise Agreement

          96.     Between February 25, 2016 and September 6, 2016, no progress was made on

   obtaining a copy of the Franchise Agreement despite repeated requests, as set forth elsewhere

   herein. On that date, Durigon emailed Goldstein, Holly, and others at THUSA, rebuking THUSA

   for its failure to provide franchise agreements for the restaurants it was on the cusp of opening,

   and only providing a boiler plate copy of a franchise agreement as part of the ARDA process. A

   true and correct copy of this email correspondence is annexed hereto as Exhibit AH.

          97.     This email exchange highlights Tim-Minn’s lack of sophistication with the

   franchise industry. See Exhibit AH.

          98.     On or about April 7, 2016, Goldstein emailed Holly a copy of a boilerplate franchise

   agreement and a new, updated FDD (3/2016). A true and correct copy of this correspondence is

   annexed hereto as Exhibit AI.

          99.     Upon information and belief, the revised FDD was provided to Tim-Minn in a

   disguised effort to “re-disclose” Tim-Minn and avoid the prior failure to produce and provide a

   full FDD which complied with Minnesota law and federal regulations under the FTC Act. As

   noted elsewhere herein, the originally-provided FDD was missing key financial information in

   Item 19 and did not conform with the registered copy on file with the Minnesota Commerce

   Department. However, Durigon and Tim-Minn were never advised of THUSA’s ulterior motive

   and were not advised to review the new FDD with counsel.

          100.    On October 17 and 18, 2016, Goldstein and Durigon exchanged emails in which

   Goldstein attempted to “fast-track” the execution of the Franchise Agreement provided weeks

   earlier, but Durigon was unable to meet on Goldstein’s schedule. Goldstein advised the unsigned




                                                   20
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 21 of 45




   Franchise Agreement was “holding up [THUSA’s] process” of publishing the next, updated FDD.

   A true and correct copy of this email exchange is annexed hereto as Exhibit AJ.

          101.    Tim-Minn’s attorneys reviewed the proposed Franchise Agreement in good faith

   and provided recommended changes October 25, 2016; these redlines were forwarded to Goldstein

   and Athayde on October 26, 2016. A true and correct copy of the transmitting email is annexed

   hereto as Exhibit AK.

          102.    The following day, October 27, 2016, Durigon and Goldstein exchanged emails in

   which Goldstein claimed THUSA would not negotiate terms of the Franchise Agreement, while

   Durigon countered that the Franchise Agreement was provided months after the ARDA and

   contained numerous provisions in conflict with the terms of the ARDA. These were addressed by

   Tim-Minn’s counsel. Tim-Minn had, to date, spent millions building out the Minnesota territory

   and was set to open its first slate of restaurants beginning the following month, yet no Franchise

   Agreement(s) were executed and, critically, THUSA had never provided Tim-Minn an Operations

   Manual or training materials to ensure the restaurants were run according to system specifications.

   A true and correct copy of this email exchange is annexed hereto as Exhibit AL.

          103.    The parties, through counsel, worked out a compromise position by November 3,

   2016, in which THUSA agreed to modify the Franchise Agreement to conform with the ARDA,

   but would not agree to any further modifications. Tim-Minn was shocked, having spent more than

   a year and millions of dollars pushing the project forward, only to be met with unprincipled

   resistance to reasonable changes at the eleventh hour.

          104.    In an email dated November 7, 2016, Durigon – on behalf of Tim-Minn – emailed

   Goldstein and Athayde expressing Tim-Minn was discouraged by the lack of progress and

   transparency in negotiating the Franchise Agreement.         Durigon’s email further notes that



                                                   21
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 22 of 45




   THUSA’s refusal to negotiate was contrary to the “spirit of the [ARDA] that we negotiated in good

   faith,” and has led to mistrust between Tim-Minn and THUSA. More, Durigon reminded

   Goldstein and Athayde that Tim-Minn was never provided an opportunity to negotiate with

   THUSA on the terms of the Franchise Agreement, which it found unacceptable on a number of

   levels. Durigon requested THUSA take a reasonable approach and meet with Tim-Minn on some

   essential terminology modifications to the Franchise Agreement in several, key areas where it is

   in conflict with the ARDA, including but not limited to: cross-termination, transfer of shares, and

   matters relating to Tim-Minn’s expected, future sale of franchised restaurants to independent

   franchisees under the ARDA. A true and correct copy of this email correspondence is annexed

   hereto as Exhibit AM.

          105.    Ultimately, by early November 2016 Tim-Minn was ready to begin opening Tim

   Hortons restaurants in its territory and was making a concerted effort to mend any rifts with

   THUSA and move forward cooperatively, together. See Exhibit AM.

          E.      Tim-Minn Builds Out Its Territory

          106.    Tim-Minn has opened the following Minnesota locations under the ARDA: (1)

   Mall of America, Bloomington (Store No. 6648) on November 13, 2016; (2) Dinkytown (No.

   6649) on November 28, 2016; (3) Brainerd (No. 6677) on December 21, 2016; (4) International

   Falls (No. 6662) on February 17, 2017; (5) East Lake, Minneapolis (No. 6676) on March 26, 2017;

   (6) Brooklyn Park (No. 6651) on May 5, 2017; (7) Savage (No. 7920) on June 19, 2017; (8)

   Maplewood (No. 7895) on July 30, 2017; (9) Bemidji (No. 7911) on September 4, 2017; (10) St

   Cloud (No. 7919) on February 24, 2018; (11) Forest Lake (No. 7893) on April 18, 2018; (12)

   Treasure Island Center, St. Paul (No. 7929) on May 7, 2018; (13) Brooklyn Center (No. 7924) on

   August 6, 2018; and (14) Cliff Plaza, Eagan (No. 6652) on November 19, 2018.



                                                   22
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 23 of 45




          107.    Each of these locations is operated under one of several, wholly-owned limited

   liability companies.

          108.    Tim-Minn had also applied for two, additional sites in August 2018 which THUSA

   denied because THUSA projected them to be low-sales areas: Apple Valley and Lakeville. Either

   of these sites would have satisfied the 15th store required under the development schedule set forth

   under the ARDA.

          109.    After opening the 14 Tim Hortons shops listed above, Tim-Minn was unable to

   continue expansion because THUSA took an inordinate amount of time to issue formal disapproval

   letters for its prospective sites. Tim-Minn’s apparent lack of continued growth is, however, not

   for lack of trying: Tim-Minn maintains weekly contact with its real estate broker regarding

   potential sites to build new Tim Hortons units. However, because of THUSA and RBI’s

   unreasonable disapproval of new sites (even when the sales projections appear strong), Tim-Minn

   is unable to enter negotiations with prospective landlords because they do not wish to mislead a

   potential business associate, which occurred with the Apple Valley and Lakeville sites.

   Consequently, currently Tim-Minn has no new locations in its development pipeline due to a

   confluence of factors which include, but are not limited to: (1) lack of funds due to losses across

   existing locations; (2) sites not receiving THUSA approval; and (3) Tim-Minn’s relationships with

   local landlords has suffered due to THUSA’s preemptive (and aborted) suit to enforce the ARDA.

          110.    Strikingly, THUSA’s refusal to approve the Apple Valley and Lakeville sites was

   predicated on the sales projections for the market based on actual numbers established solely due

   to Tim-Minn’s prior and ongoing operations.

          111.    Whereas the 14, prior site approvals were based on the incomplete, misleading, and

   negligently sourced sales data provided to Tim-Minn in the Data Pack produced by Goldstein at



                                                   23
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 24 of 45




   the time Durigon was first disclosed in August 2015 because neither Tim-Minn nor THUSA had

   actual sales numbers from the preceding year against which they could accurately model. True

   and correct copies of these denial letters are annexed hereto as Exhibit AN.

             112.   Indeed, Dustin Tremellen, an RBI employee, confirmed the denial at Lakeville was

   entirely due to the low sales projection. However, the denial cost Tim-Minn goodwill because

   THUSA/RBI had participated in the site plan and elevations with the Lakeville property owner,

   only to pull the plug after obtaining concessions and giving all indications to the landlord – a third

   party – the site was likely to be approved. A true and correct copy of the email correspondence

   surrounding these conversations is annexed hereto as Exhibit AO.

             113.   Tim-Minn requested THUSA/RBI review the Lakeville site again, but Tremellen

   did not do so; on a telephone call he verbally advised Tim-Minn “don’t bother” trying to push the

   site because it would not be approved..

             114.   THUSA/RBI’s refusal to work with Tim-Minn on sites due to the fault in THUSA’s

   projected financial disclosures – which Tim-Minn relied upon to its detriment – has imperiled

   continued development in the territory and may result in a breach of the ARDA5, which Tim-Minn

   has attempted in good faith to avoid.

             115.   As these difficulties mounted, RBI and THUSA filed a pre-emptive and utterly

   unnecessary lawsuit which severely and negatively impacted Tim-Minn’s relationships with local

   property owners and has continued to be one of the prime reasons behind Tim-Minn’s difficulty

   opening successive locations.




   5
       As amended

                                                    24
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 25 of 45




          F.      THUSA Fails to Perform Under the ARDA

          116.    Among the many terms of the ARDA, THUSA was obligated to provide to Tim-

   Minn numerous documents, including but not limited to: (1) a copy of the then-current Tim

   Hortons Franchise System Operations Manual (“Operations Manual”); (2) a copy of the then-

   current Tim Hortons Franchise System Development Manual (“Development Manual”); and (3) a

   copy of the then-current Tim Hortons Franchise System Employee Training Manual (“Training

   Manual”).

          117.    THUSA did not provide copies of its Operations Manual, Development Manual, or

   Training Manual to Tim-Minn at any time prior or subsequent to the execution of the ARDA.

          118.    Tim-Minn was forced to develop its own training program and operations manual

   virtually from scratch as a result. Tim-Minn did not receive the benefit of its bargain.

          119.    In addition, THUSA promoted the Tim Hortons Brand Standards system, which

   was not designed for, and therefore incompatible with, the entrance into a wholly new market with

   no brand recognition. This negatively impacted Tim-Minn’s (and its franchised restaurants’) day-

   to-day operations, causing them to lose a substantial amount of money.

          120.    Further, under the terms of the Amended ARDA, THUSA was obligated to invest

   in marketing the Tim Hortons brand to the Minnesota market on behalf of Tim-Minn. However,

   THUSA spent carelessly and interfered with the marketing agencies it hired to do the work. In

   two, separate instances, agencies dropped the account – after being paid – because THUSA refused

   to take into account local conditions and needs. Instead THUSA insisted on a marketing strategy

   not tuned to the Minnesota marketplace. This cost Tim-Minn roughly $650,000 of the $1.5 million

   budget set forth in the ARDA.




                                                   25
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 26 of 45




          121.    More, Tim-Minn came to learn the equipment package (Schedule A to the ARDA)

   was incomplete, misleading, and in several instances contained inconsistent information. That is

   to say, identical equipment was priced differently between Tim Hortons shops and Tim-Minn

   learned THUSA was selling it old equipment at current market value for new equipment. In

   addition THUSA was obligated to discount the scheduled prices for the first, two restaurants Tim-

   Minn was opening (as set forth above) but those discounts were not applied properly, if at all.

          122.    These additional, unexpected costs reduced Tim-Minn’s cash flow, which were

   further exacerbated by THUSA and RBI’s finance team wrongful and unauthorized withdrawal

   from Tim-Minn’s accounts.

          123.    As but a few examples, RBI carelessly withdrew money from incorrect accounts,

   charged Tim-Minn royalty fees not reflected in the Amended ARDA and charged fees due to other

   developers in other markets, causing Tim-Minn damages including, but not limited to, diminished

   cash flow for several restaurants and/or accounts owned by Tim-Minn.

          124.    THUSA failed to provide Tim-Minn access to “TimTrac” an online management

   platform represented by THUSA and RBI to be a streamlined portal to connect people from each

   organization assigned to a given project/market. TimTrac was represented by THUSA and RBI to

   be an invaluable resource in the development of Tim-Minn’s franchise sites and the Minnesota

   market. However, TimTrac access was withheld for several months, until October 2016 when

   THUSA eventually provided limited access to the system. Tim-Minn was told there were legal

   hurdles to providing access, which further delayed deployment of the software. As a result, Tim-

   Minn was forced to begin construction and, in some cases complete, restaurants without the use of

   TimTrac because it had no choice. Ultimately, the THUSA’s lack of organization and ability to




                                                   26
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 27 of 45




   follow-through on its own processes did delay the opening of one location because the needed

   Schedule A was not processed in a timely manner.

          125.    Finally, RBI employee and officer turnover contributed to a significant number of

   communication issues which were never satisfactorily resolved in areas from operations to

   construction management.

          126.    By May 2017, Tim-Minn reached out to RBI and requested an amended ARDA to

   accommodate the numerous missteps, failures, and unanticipated difficulties. It was, at that point,

   clear to Tim-Minn that, had THUSA provided accurate information in the Data Pack, Tim-Minn

   would never have executed the ARDA.

          G.      THUSA Negotiated the Amended ARDA in Bad Faith

          127.    Beginning in May 2017, and continuing for several months, Tim-Minn, THUSA,

   and RBI negotiated an amended ARDA.

          128.    At the time, the Tim Hortons brand standards were not workable or a new market,

   such as the Minnesota market, as noted elsewhere herein.

          129.    Tim-Minn requested the development schedule be modified in order to recoup its

   unanticipated losses because the due diligence it had conducted prior to executing the ARDA was

   based on faulty, misleading, and inaccurate financial representations provided by Goldstein on

   behalf of THUSA.

          130.    In addition, the royalty schedule in the ARDA was unworkable due to the real-

   world economics in the Minnesota market, a reality THUSA had no experience with and failed to

   prepare Tim-Minn for and for which Tim-Minn could not reasonably be prepared given the

   financial data provided by Goldstein.




                                                   27
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 28 of 45




          131.    Moreover, in an email sent from Durigon to Goldstein on July 18, 2017, Durigon

   noted that THUSA’s failure to provide adequate marketing materials, training materials, and

   operations materials, as well as the foregoing financial missteps and miscues, cost Tim-Minn

   “millions of dollars getting a footing in the new market and educating THUSA on what needs to

   be done in order to be successful in Minnesota, because you acknowledged your mistakes…” A

   true and correct copy of this correspondence is annexed hereto as Exhibit AP.

          132.    Between July and October, 2017, numerous emails were exchanged by Tim-Minn

   and Goldstein, and the amended ARDA took shape. See Exhibit AP.

          133.    There were numerous issues to be negotiated, not the least of which THUSA/RBI’s

   insistence on paying out the existing Schedule A in full, but (and as noted above) the invoicing

   was inconsistent and Tim-Minn began to understand THUSA was acting in bad faith and taking

   advantage of its relative inexperience with the system.

          134.    These inefficiencies and errors led to construction delays which caused Tim-Minn

   to expend additional capital re-mobilizing general contractors on construction projects and, in

   some case, pay delay damages to contractors.

          135.    For example, Cliff Plaza was delayed weeks because Tremellen and RBI failed to

   initiate the process of putting a Schedule A package together for that location – a 6-10 week

   turnaround. The project general contractor could not commence construction and Tim-Minn was

   stuck paying rent on an unusable site, which in turn meant the restaurant opened at a loss. Tim-

   Minn’s Brooklyn Center location suffered similar delays and costs; other locations suffered from

   similar, if less drastic delays and cost overruns.




                                                        28
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 29 of 45




              136.    On December 4, 2017, Goldstein emailed Durigon and demanded the Amended

   ARDA be executed “by end of today.” A true and correct copy of this email correspondence is

   annexed hereto as Exhibit AQ.

              137.    The following day, Durigon emailed Goldstein to advise the Amended ARDA

   would be signed by Tim Minn and an executed copy was forwarded to Goldstein at 5:48 PM. See

   Exhibit AQ.

              138.    On December 5, 20176, the Amendment to Area Representative and Development

   Agreement (“Amended ARDA”) was executed by Durigon on behalf of Tim-Minn. Notably, Tim-

   Minn’s obligation to open Tim Hortons restaurants was reduced to roughly 190 units over the

   lifetime of the ARDA, which was still an overwhelming target based on THUSA’s failure to

   properly market the territory and invest in public awareness of the Tim Hortons brand. A true and

   correct copy of the Amended ARDA is annexed hereto as Exhibit AR.

              139.    The Amended ARDA modifies and replaces language relating to, among other

   things, royalties, development schedules, and other issues which had plagued the original ARDA.

   See Exhibit AR.

              140.    In addition to the foregoing, the Amended ARDA includes a “General Release”

   which violates the MFA. The General Release states, in pertinent part:




   6
       The Amended ARDA is dated December 1, 2017, but it was not signed until December 5, 2017.

                                                          29
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 30 of 45




          See Exhibit AR.

          141.    The purpose of the General Release is clear and unambiguous: THUSA and RBI

   desired to whitewash their prior violations of Minnesota law by unlawfully and improperly

   obtaining Tim-Minn’s release of its valid claims under the MFA and Minnesota law. This flies in

   the face of the express non-waiver provision contained in Minn. Stat. 80C.21.

          142.    More specifically, Minn. Stat. § 80C.21 prohibits franchisors from requiring

   franchisees from waiving rights under the MFA at the time the franchise agreement is executed;

   however Minnesota court have recognized § 80C.21 is broadly interpreted to prevent just this sort

   of attempt by a franchisor to limit its liability for misrepresentations in the context of selling

   franchises to prospective franchisees.

          143.    Strikingly, the same day RBI initiated a lawsuit against seven of Tim-Minn’s

   wholly-owned LLCs for violations of the ARDA. Goldstein, THUSA, and RBI had bargained in

   bad faith to obtain a signature on the Amended ARDA and, despite receiving what they demanded,

   they filed an unnecessary and moot lawsuit regardless. Outreageously, the suit held the St. Cloud

   and Forrest Lake restaurants in limbo: despite the fact that both locations were fully constructd,

   they sat empty and bereft of equipment for roughly four months, during which time Tim-Minn was

   forced to pay its General Contractor for its work, as well as rent for the locations, and labor costs

   for a trained, ready workforce with nowhere to actually work. This, alone, significantly diminished

   available cash flow for Tim-Minn. The suit was filed in the District Court for the Southern District

   of Florida, bearing Case No. 1:17-cv-24395-FAM.

          144.    The suit was withdrawn without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i)

   on December 11, 2017, but only after THUSA and RBI held Tim-Minn ransom on a Schedule A

   payment, and an Order of Dismissal was issued on December 27, 2017.



                                                    30
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 31 of 45




          145.     The suit had far-reached effects, including but not limited to repeated, continuous,

   and continuing fall out with Minnesota property owners who were aware of the litigation and

   became leery of getting into business with Tim-Minn and its subsidiaries thereafter. As but one

   example, Tim-Minn’s real estate broker, Colliers International caught wind of the suit when a local

   news organization, the Star Tribune published an article online and in print about it. Colliers

   reported at least one landlord had called with questions about the article, and others were expected.

   A true and correct copy of this email correspondence is annexed hereto as Exhibit AS.

          146.     Holly forwarded the Colliers email to Goldstein, expressing concern about the

   negative feedback from the suit and article and identifying the impact to Tim-Minn’s business.

   Goldstein admitted the suit was “a major f--- up.” See Exhibit AR.

          H.       The ARDA Is A Franchise Agreement

          147.     Tim-Minn and THUSA have executed a series of agreements, including the ARDA

   and the Amended ARDA. Each of these agreements was reduced to a writing executed by the

   parties and for which valid consideration was given by both sides. With respect to the Exclusivity

   Agreement and ARDA, Defendant RBI had significant input in the drafting of both, as well as

   assisting THUSA’s performance of its obligations thereunder.

          148.     To be clear, the February 25, 2016 ARDA between Tim-Minn and THUSA is a

   franchise agreement. § 16.1 states unambiguously that “[i]t is expressly agreed that the Parties

   intend by this Agreement to establish between them the relationship of franchisor and

   franchisee.”)

          149.     Minnesota requires franchisors to register their FDDs and Franchise Agreements

   prior to offering same for sale. See Minn. Stat. § 80C.02, 80C.04.

          150.     Upon information and belief, THUSA registered its FDD – and has regularly



                                                    31
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 32 of 45




   updated its FDD in accordance with Minnesota and federal law – regularly for several years and

   the FDD was validly registered with the Commerce Department at the time it was disclosed to

   Tim-Minn.

          151.    Despite the foregoing, the ARDA between Tim-Minn and THUSA was not the

   typical franchise sold in Minnesota – in fact it was at the time the only area development franchise

   agreement THUSA had contemplated in Minnesota and THUSA attempted to obtain a registration

   waiver under Minn. Stat. §80.03(g) because the ARDA was not registered with the Commerce

   Department as required under the MFA.

          152.    THUSA’s failure to properly disclose Tim-Minn by using an adulterated FDD was

   and is not excused by the exemption of the ARDA from registration in Minnesota.

          I.      THUSA’s Improper Pricing Model

          153.    In addition to the foregoing malfeasance, THUSA has violated the terms of its FDD

   and Franchise Agreement(s) by selling products to Tim-Minn, on behalf of its franchised

   restaurants, at unreasonable markups.

          154.    THUSA is Tim Hortons’ US-based franchisor.

          155.    Specifically, at Item 8 of the May 2015 FDD on which Tim-Minn was disclosed,

   Tim Hortons (and by extension, THUSA) states:

          …you must purchase or lease all products, fixtures, furnishings, building
          components, equipment, décor, signs, paper goods, containers, cartons, packaging,
          supplies, and smallwares and other utensils, services, including project
          management services, product ingredients, insurance and other items installed in
          used, or sold by the Shop (“Items”) solely from suppliers who have been approved
          by us and all these Items must meet our specifications. We can designate ourselves,
          our affiliates, or a third party as the sole supplier for any Item. … We and our
          affiliates may charge what we consider to be a reasonable mark-up (emphasis
          added) on items sold to you.




                                                   32
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 33 of 45




            156.   The FDD further notes that Tim Hortons “estimate[s] that the purchase from

   approved suppliers will represent approximately 100% of your total purchases…”

            157.   According to the FDD and upon information and belief, THUSA purchases

   numerous items from approved suppliers, then sells it to a wholly owned entity, The TDL Group

   Corp. (“TDL”).       TDL is the franchisor for Tim Hortons Canadian businesses and has

   approximately 3,700 Tim Horton “Shops” franchised in that country.

            158.   TDL, in turn, sells these supplies and goods to a distributor, which, in turn, sells the

   items to franchisees and franchisee guarantors like Tim-Minn. TDL also sells Canadian equipment

   to U.S. companies/distributors without adequate details on exchange rates and CAD and/or US

   taxes.

            159.   TDL and THUSA acknowledge they “will derive revenue from sales of Selected

   Goods and Articles to” the distributors, who, in turn, profit on the sale to Plaintiff.

            160.   Notwithstanding the foregoing, THUSA represented to Tim-Minn that any charges

   it and its affiliates make would be “reasonable.” However, in practice, those charges are not

   “reasonable” by any metric – and this is by design.

            161.   Tim-Minn was required to operate their Tim Hortons franchised shops pursuant to

   the policies and procedures established by Defendants for the operation of a Tim Hortons franchise

   shop.

            162.   In particular, Tim-Minn was required to purchase inventory, supplies and

   equipment from the vendors specified by Defendants to operate their Tim Hortons shops.

            163.   THUSA abandoned the specific representations in the May 2015 FDD provided to

   Tim-Minn that only “reasonable” profits would be made on required purchases of products and




                                                     33
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 34 of 45




   services from either Tim Hortons directly or its approved suppliers. 7 In fact, the prices paid by

   Plaintiff for supplies from THUSA directly or from an “approved supplier” were grossly increased,

   permitting THUSA to wrongfully obtain additional income.

           164.     While THUSA represented it will take a “reasonable” profit on the sale of certain

   items, it has failed to limit itself to “reasonable” profits on numerous products and supplies.

           165.     For example, and upon information and belief THUSA charges Tim-Minn in excess

   of $104.08 per case more for Applewood bacon than Wendy’s franchisees will pay for the identical

   product. Tim Hortons’ franchisees also pay $23.85 more for boxes of diet and regular Coke; $10.92

   more for a case of medium, large, or extra-large vinyl gloves; $11.92 more for a case of 9 inch

   plastic straws; and $9.53 more for a 50 count of register thermo tape than do Wendy’s franchisees.

   Other examples include charging double for credit card processing fees.

           166.     THUSA’s scheme to profit off of Tim-Minn, is an unconscionable business practice

   insofar as it is disguised and intentionally not properly disclosed to Tim-Minn, in violation of the

   MFA.

           167.     Tim-Minn would not have entered into franchise agreements with THUSAhad the

   true nature of these so-called “reasonable” mark-ups been made apparent.

           168.     THUSA exploited the fact that there exists a substantial imbalance of power

   between it and Tim-Minn, which imbalance allowed Tim-Minn to implement this business

   scheme.

                                         COUNT I
                      VIOLATION OF THE MINNESOTA FRANCHISE ACT,
                                 Minn. Stat. § 80C.01 et seq.

           169.     Plaintiff repeats and realleges Paragraphs 1 through 168 as if set forth fully herein.


   7
    Item 8 “Restrictions On Sources of Products and Services”, FDD page 26: “We and our affiliates may charge only
   what we consider to be a reasonable mark-up on items sold to you.”

                                                         34
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 35 of 45




          170.    Minnesota has passed strong, remedial legislation intended and designed to protect

   Minnesota franchisees from unfair contracts and abuses by franchisors: the Minnesota Franchise

   Act (“MFA”)

          171.    Tim-Minn is a “franchisee,” a “subfranchisor” and an “area franchisee” as those

   terms are defined under the MFA. See Minn. Stat. § 80C.01(Sub 5, 7, 8).

          172.    THUSA is a franchisor as that term is defined under the MFA. See Minn. Stat. §

   80C.01 (sub. 6).

          173.    The MFA requires franchisors who sell franchises in Minnesota register their

   “offering circular” with the Commerce Department, and any franchisee sold a franchise in

   Minnesota must be provided a copy of the registered, state-approved offering circular. See Minn.

   Stat. §§ 80C.02, 80C.05, 80C.06.

          174.    Each application for registration must contain a full “public offering statement”

   which meets the requirements of the MFA. See Minn. Stat. § 80C.04.

          175.    A properly-formulated FDD (as required under the FTC Franchise Rule) meets the

   requirements of § 80C.04, with some state-specific additional disclosures.

          176.    Minnesota does not require franchisors to include financial representations in their

   offering circulars.

          177.    However, it is a prohibited practice under the MFA for any person to sell or offer

   for sale a franchise by means of any untrue statement of material fact or omission of a material

   fact necessary in order to make the statements made, in light of the circumstances under which

   they were made, not misleading. See Minn. Stat. § 80C.13 Subd. 2.

          178.    At all times relevant hereto, THUSA had a validly registered offering circular (or

   FDD) on file with the Commerce Department. At the time Tim-Minn became interested in a



                                                   35
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 36 of 45




   Minnesota area development agreement, the active and most current offering circular was

   THUSA’s May 2015 FDD. See Exhibit D.

           179.    However, the FDD provided to Tim-Minn was incomplete: the financial disclosures

   contained at Item 19 of the FDD were obscured and/or omitted and removed entirely.

           180.    Instead, THUSA provided to Tim-Minn copious amounts of profit and loss

   statements from area developers around the United States, as well as the documents identified in

   Paragraph 43 above.

           181.    The financial representations provided to Tim-Minn by THUSA were false,

   misleading, and deceptive in violation of the MFA and the rules promulgated thereunder. See, e.g.

   Minn. Admin. Rule § 2860.4500.

           182.    Failure to abide by the MFA entitles franchisees to monetary damages and other

   relief. See Minn. Stat. § 80C.17.

           183.    Tim-Minn relied upon the false, misleading, and/or deceptive financial

   representations provided by THUSA – as noted elsewhere herein, Tim-Minn retained Deloitte to

   create financial forecasts based upon the financial disclosures provided by THUSA and made its

   decision to invest millions of dollars in the Tim Hortons system based on the Deloitte reports.

           184.    The Minnesota market has proven to be demonstrably different from the data

   provided by THUSA, such that Tim-Minn has lost a considerable amount of money as a result of

   the incorrect forecasting based almost entirely upon THUSA’s provided data.

           185.    As a result of the foregoing, Tim-Minn has been damaged in an amount to be

   established at trial.

                                        COUNT II
                      VIOLATION OF THE MINNESOTA FRANCIHSE ACT,
                                 Minn. Stat. §80C.13 subd. 2

           186.    Plaintiff repeats and realleges Paragraphs 1-185 as if set forth fully herein.
                                                     36
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 37 of 45




           187.     As set forth in detail in the preceding paragraphs, THUSA and RBI did produce

   and register a certain FDD with the State of Minnesota in May, 2015.

           188.     This FDD was provided – in adulterated form, as set forth above – to Tim-Minn (in

   the person of Durigon, acting on behalf of Tim-Minn.)8 More specifically, the FDD provided to

   Durigon as part of the initial disclosure was missing several pages from the Item 19 disclosures,

   which were included the May 2015 FDD registered with the Minnesota Commerce Department.

           189.     The FDD, at Item 8, represents, inter alia, that THUSA will charge a “reasonable”

   markup of goods it requires franchisees – like Tim-Minn – to purchase from either THUSA

   directly, or one of its approved vendors.

           190.     In practice, however, the markups on items and goods sold to Tim-Minn were

   objectively unreasonable: in some cases Tim-Minn was charged, upon information and belief,

   between 20-50% above market rate for necessary items it was contractually prohibited from

   purchasing through another source.

           191.     Given the fact that THUSA’s markups on items Tim-Minn needed to purchase from

   it, or its approved suppliers, were not unreasonable, THUSA’s FDD contains an untrue – or at

   minimum exceptionally misleading – statement of material fact in violation of Minn. Stat. §80C.13

   Subd. 2.

           192.     Moreover, such misleading and objectively untrue statements represent an unfair

   and inequitable practice under Minn. Stat. §80C.14 Subd. 1 and 2, as well as Minn. Admin. Rule

   2860.4400 (G).

           193.     Tim-Minn has been damaged by these material misrepresentations and false

   statements insofar as it has been forced to spend thousands of dollars over market to line THUSA’s


   8
    Tim-Minn was not yet an existing entity, but was contemplated by Durigon at that time and all actions undertaken
   by Durigon were done in furtherance of the then-to-be-created entity, Tim-Minn.

                                                          37
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 38 of 45




   coffers in an amount to be established at trial.


                                      COUNT III
                     VIOLATION OF THE MINNESOTA FRANCIHSE ACT,
                                   Minn. Stat. §80C.21

           194.    Plaintiff repeats and realleges Paragraphs 1-193 as if set forth fully herein.

           195.    THUSA included a General Release with the Amended ARDA which it forced

   Tim-Minn to sign under threat of litigation and termination of the ARDA and loss of its business.

           196.    The General Release violates the express language of Minn. Stat. § 80C.21 insofar

   as it purports to act as a waiver of rights Tim-Minn is entitled to under the MFA, including but not

   limited to, Tim-Minn’s right to bring claims against THUSA for misrepresentation in connection

   with the original sale of its franchises.

           197.    This repreents a prohibited act under applicable Minnesota law and regulation.

           198.    Tim-Minn has been damaged by these material misrepresentations and false

   statements insofar as it has been forced to spend thousands of dollars over market to line THUSA’s

   coffers in an amount to be established at trial.

                                       COUNT IV
                           BREACH OF THE IMPLIED COVENANT OF
                              GOOD FAITH AND FAIR DEALING

           199.    Plaintiff repeats and realleges Paragraphs 1 through 198 as if set forth fully herein.

           200.    The franchise agreement between THUSA and Tim-Minn gives rise to express

   obligations and also gives rise to a mutual implied covenant of good faith and fair dealing between

   the parties.

           201.    Under this covenant, each party has an obligation and duty to act fairly towards the

   other, to do nothing destructive of the other party’s right to enjoy the fruits of the contract, and to

   do everything that the contract presupposes they will do to accomplish its purpose.


                                                      38
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 39 of 45




           202.    The obligations of THUSA to abide by the implied covenant of good faith and fair

   dealing is heightened by the substantial imbalance of power between THUSA and Tim-Minn.

           203.    THUSA failed to act in good faith and deal fairly with Tim-Minn because it

   provided incomplete, incorrect, and misleading financial information to Tim-Minn and in so doing

   it sought to insulate itself from liability by appending invalid disclaimers to those financial

   representations.

           204.    THUSA’s financial representations carry with them language which appear to be

   SEC Safe Harbor disclaimers: however, Tim-Minn is and was not an investor and the SEC

   disclaimers do not eliminate THUSA’s obligation to fully, fairly, and completely disclose financial

   data once it had chosen to do so.

           205.    Tim-Minn reasonably and justifiably relied upon THUSA’s disclosures to its

   detriment, spending millions of dollars on an area development deal it never would have entered

   had it been provided an accurate picture of the financial needs of the territory.

           206.    As a result of the foregoing, Tim-Minn has been damaged in an amount to be

   established at trial.

                                                COUNT V
                                                 FRAUD

           207.    Plaintiff repeats and realleges Paragraphs 1 through 206 as if set forth fully herein.

           208.    As stated elsewhere herein, THUSA provided false and misleading financial

   information to Tim-Minn in connection with its effort to sell an area development agreement (the

   ARDA) to Tim-Minn.

           209.    THUSA’s false, misleading, and incomplete financial disclosures were known by

   THUSA to be false, misleading, and/or incomplete at the time they were disclosed to Tim-Minn.

   As evidence hereof, THUSA knowingly appended invalid SEC Safe Harbor disclaimers to its

                                                    39
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 40 of 45




   disclosures in a naked attempt to insulate itself from liability.

           210.    THUSA took advantage of Tim-Minn and Durigon, knowing they lacked

   sophistication and experience in the quick service restaurant industry and the Minnesota market.

           211.    Tim-Minn reasonably and justifiably relied upon the representations of its

   franchisor to its detriment.

           212.    As a result of the foregoing, Tim-Minn has been damaged in an amount to be

   established at trial.

                                            COUNT VI
                                  NEGLIGENT MISREPRESENTATION

           213.    Plaintiff repeats and realleges Paragraphs 1 through 212 as if set forth fully herein.

           214.    THUSA owed Tim-Minn a duty of care, specifically a duty to provide accurate and

   complete financial data as required by the MFA and common law of Minnesota.

           215.    THUSA supplied financial data to Tim-Minn for Tim-Minn to use as guidance and

   modeling as part of the parties’ business transactions.

           216.    Tim-Minn was justified in its reliance upon the THUSA-supplied financial data.

           217.    The THUSA-supplied data was false and misleading.

           218.    THUSA failed to exercise reasonable care and/or competence in collecting and

   disseminating the financial performance data it supplied to Tim-Minn.

           219.    As a result of the foregoing, Tim-Minn has been damaged in an amount to be

   established at trial.

                                           COUNT VII
                                      BREACH OF CONTRACT

           220.    Plaintiff repeats and realleges Paragraphs 1-219 as if set forth fully herein.

           221.    The ARDA, as Amended, is a valid, binding contract between Tim-Minn and



                                                     40
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 41 of 45




   THUSA.

            222.   The FDD Tim-Minn was disclosed on (the May 2015 adulterated version) is

   specifically incorporated into the ARDA and is binding on both parties.

            223.   THUSA breached the franchise agreement with Tim-Minn by, among other things,

   breaching the express contractual representation in the FDD that it would only charge “reasonable”

   mark-ups on products and supplies required to bed purchased from Tim Hortons or its designated

   affiliate.

            224.   Defendants’ express breaches of the ARDA are a substantial factor in causing Tim-

   Minn’s damages.

            225.   As a result of the foregoing, Tim-Minn is entitled to damages to be established at

   trial.

                                            COUNT VIII
                                        UNJUST ENRICHMENT

            226.   Plaintiff repeats and realleges Paragraphs 1-225 as if set forth fully herein.

            227.   Defendants have, by virtue of the ARDA signed by Tim-Minn, received thousands

   of dollars in payments from the unreasonable mark-ups imposed on goods and services required

   by THUSA for use in the franchisees’ shops.

            228.   The money received by THUSA and RBI from these mark-ups was unconscionably

   obtained because Defendants’ unreasonably aggregate through middlemen which causes

   additional costs to be passed down the chain to the franchisees, such as Tim-Minn.

            229.   Defendants have, therefore, received from Plaintiff a current on-going income

   benefit through inflated mark-ups.

            230.   THUSA, and by extension Defendant, RBI, has a pecuniary interest in milking as

   much money from Tim-Minn as possible via these unreasonable mark-ups and effectively holds it

                                                     41
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 42 of 45




   hostage to these exorbitant fees because it is bound, by the ARDA and individual franchise

   agreements for its franchised shops, to purchase necessary items solely from Defendants.

            231.   Defendants have additional leverage: franchisees (such as Plaintiff) cannot choose

   outside suppliers for these necessary items because to do so would violate their respective

   franchise agreements and could result in termination of their franchises.

            232.   Effectively, Defendants have Tim-Minn captive and knowing this is so, gouge them

   to an unreasonable and prohibitively expensive degree.

            233.   By virtue of these actions, Tim-Minn has been damaged in an amount to be

   established at trial.

                                           COUNT IX
                                      BREACH OF CONTRACT

            234.   Plaintiff repeats and realleges Paragraphs 1-233 as if set forth fully herein.

            235.   The ARDA, as Amended, is a valid, binding contract between Tim-Minn and

   THUSA.

            236.   Under the terms of their agreement, THUSA and by extension RBI, was obligated

   to perform certain obligations, including but not limited to providing training and operational

   support and manuals to Tim-Minn, providing access to proprietary computer systems such as

   TimTrac, and to ensure Tim-Minn had what it needed to meet its own obligations under the terms

   of the ARDA and/or Amended ARDA, as well as the various franchise agreements signed by Tim-

   Minn’s wholly-owned subsidiary entities in order to operate Tim-Minn’s network of Tim Hortons

   shops.

            237.   THUSA and RBI failed to perform their numerous obligations under the terms of

   the various agreements in effect between the parties.

            238.   This failure to perform made it impossible for Tim-Minn (or its subsidiaries) to

                                                     42
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 43 of 45




   perform their own obligations due to the fact that Tim-Minn’s performance was often contingent

   upon THUSA and RBI’s performance, which was constantly delayed or wholly defaulted.

           239.    As a direct and proximate result of THUSA and RBI’s breach of the various

   contracts, Tim-Minn has been damaged in an amount to be established at trial.

                                        COUNT X
                           BREACH OF THE IMPLIED COVENANT OF
                              GOOD FAITH AND FAIR DEALING

           240.    Plaintiff repeats and realleges Paragraphs 1-239 as if set forth fully herein.

           241.    The franchise agreement between THUSA and Tim-Minn gives rise to express

   obligations and also gives rise to a mutual implied covenant of good faith and fair dealing between

   the parties.

           242.    Under this covenant, each party has an obligation and duty to act fairly towards the

   other, to do nothing destructive of the other party’s right to enjoy the fruits of the contract, and to

   do everything that the contract presupposes they will do to accomplish its purpose.

           243.    The obligations of THUSA to abide by the implied covenant of good faith and fair

   dealing is heightened by the substantial imbalance of power between THUSA and Tim-Minn.

           244.    THUSA failed to act in good faith and deal fairly with Tim-Minn because THUSA

   undermined Tim-Minn’s ability to meet its development schedule by filing an unnecessary,

   preemptive lawsuit in the Southern District of Florida which, as a public record, was the subject

   of published journalism and much comment in the Minnesota market where Tim-Minn conducts

   its business.

           245.    This unnecessary and wasteful lawsuit – dismissed less than a week after it was

   filed in admitted error – caused and continues to cause unnecessary and expensive delays in Tim-

   Minn’s development schedule because local property owners are unwilling to deal with Tim-Minn



                                                     43
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 44 of 45




   on terms which are fiscally responsible for Tim-Minn, whereas prior to the suit Tim-Minn was

   able to stay within budgetary parameters more easily and find workable compromises with local

   real estate ownership.

          246.    As a direct and proximate result of THUSA and RBI’s breach of the various

   contracts, Tim-Minn has been damaged in an amount to be established at trial.

          WHEREFORE, and for the reasons set forth elsewhere herein, Plaintiff Tim-Minn, Inc.

   is entitled to judgment on the foregoing Counts of this Complaint in the form of:

          A.      Compensatory damages;

          B.      Actual damages;

          C.      Punitive damages;

          D.      Statutory damages;

          E.      Attorney’s fees;

          F.      Costs of suit; and

          G.      Any and all other such relief as this Court deems just and equitable under the

                  circumstances.

   Dated: February 20, 2019                            BOWMAN AND BROOKE LLP


                                                       By: /s/Steven L. Reitenour
                                                          Richard G. Morgan (#157053)
                                                          richard.morgan@bowmanandbrooke.com
                                                          Steven L. Reitenour (#225691)
                                                          steve.reitenour@bowmanandbrooke.com
                                                       150 South Fifth Street, Suite 3000
                                                       Minneapolis, Minnesota 55402
                                                       Telephone (612) 339-8682
                                                       Facsimile: (612) 672-3200

                                                       Attorneys for Plaintiff
                                                       Tim-Minn, Inc.



                                                  44
Case 1:20-cv-23481-KMW Document 1 Entered on FLSD Docket 02/20/2019 Page 45 of 45




   Of counsel:

   MARKS & KLEIN, LLP
   Gerald A, Marks, Esq.
   Steven T. Keppler, Esq.
   63 Riverside Avenue
   Red Bank, New Jersey 07701
   T: (732) 747-7100
   F: (732) 219-0625
   jerry@marksklein.com
   steven@marksklein.com

   Pro Hac Vice Admission to be Filed



                                    DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a trial by jury as to all issues raised in this pleading.




                                                    45
